DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 08/19/2016 and 12/05/2016. It is noted, however, that applicant has not filed a certified copy of the KR10-2016-0105432 and KR10-2016-0164205 application as required by 37 CFR 1.55.
Note that as per MPEP 215.01, “applicants should check to see whether the Office has received a copy of the foreign application under the priority document exchange program because successful retrieval of priority documents cannot be guaranteed”.
Note that as per MPEP 215.02(a), “Applicants continue to bear the ultimate responsibility for ensuring that the priority document is filed during the pendency of the application and before the patent is issued”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a signal supply part supplying…” in claims 1 and 4; “a touch driving part…to output…”, “touch sensing part…to receive…” and “a touch determination part determining…” in claim 15; “a multi-frequency output part…to output….” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 12:
Claim 12 recites the limitation "the pen driving signal". Note that claim 11 from which claim 12 depend recites “a pen driving signal set” but not “a pen driving signal”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by [Park; Sung-Soo et al., US 20190163320 A1].

Regarding claim 15:
	Park discloses:
15. (Original) A touch sensing controller [Park: Fig.2: elements 220-223] comprising: 	
a touch driving part (122, 2122) [Park: Fig.2: driving circuit unit 221] being connected to driving electrodes [Park: Fig.2: e.g., electrodes 201-206; ¶ 0062: “The electrodes 201 through 206 and 211 through 216 may be connected to a connecting unit 220. The connecting unit 220 may include a switch for switching on/off a driving circuit unit 221 and a receiving circuit unit 222 such that any one of the driving circuit unit 221 and the receiving circuit unit 222 is connected or is not connected to the electrodes 201 through 206 and 211 through 216”; Examiner: The electrode 201-206 act as driving electrodes when connected to the driving circuit unit 221.] of a touch screen panel [Park: Fig.2: touch sensing device 200; ¶ 0083: “As mentioned before, the touch sensing device according to the present disclosure may be arranged together with a display and may be implemented as a touch screen”] contacting an active stylus pen [Park: Fig.2: pen 230] outputting a pen driving signal set [Park: Fig.1: first electrode signal 111 and second electrode signal 112; Fig.2: first electrode signal 231 and second electrode signal 232] to sense the position of the active stylus pen [Park: ¶ 0049: “Herein, the first electrode signal 111 may be set for use in measurement of the location of the pen 130 by the touch sensing device 100”], the pressure of the active stylus pen [Park: ¶ 0049: “The second electrode signal 112 may be set for use in the measurement of the additional information from the pen 130 by the touch sensing device 100. The additional information may include various types of additional information such as the magnitude of the contact pressure between the tip and the contact surface of the pen 130”] and the tilt of the active stylus pen to output the driving signals to the driving electrodes [Park: ¶ 0050: “The touch sensing device 100 may compare the first electrode signal 111 with the second electrode signal 112 and determine tilt information of the pen 130 by using the result of the comparison”]; 
a touch sensing part (124, 2124) [Park: Fig.2: receiving circuit unit 222] being connected to sensing electrodes [Park: Fig.2: e.g., electrodes 211-216; ¶ 0062: “The electrodes 201 through 206 and 211 through 216 may be connected to a connecting unit 220. The connecting unit 220 may include a switch for switching on/off a driving circuit unit 221 and a receiving circuit unit 222 such that any one of the driving circuit unit 221 and the receiving circuit unit 222 is connected or is not connected to the electrodes 201 through 206 and 211 through 216”; Examiner: The electrode 211-216 act as sensing electrodes when connected to the driving circuit unit 221.] of the touch screen panel [Park: Fig.2: touch sensing device 200; ¶ 0083: “As mentioned before, the touch sensing device according to the present disclosure may be arranged together with a display and may be implemented as a touch screen”] to receive the sensing signals through the sensing electrodes [Park; ¶ 0071: “The connecting unit 220 may sequentially connect the electrodes 201 through 206 and 211 through 216 to the receiving circuit unit 222 which may then process electric signals from the electrodes 201 through 206 and 211 through 216 and deliver the electric signals to the controller 223”]; and 
a touch determination part (2126) [Park: Fig.2: controller 223] determining at least one of touch coordinates of a finger [Park: ¶ 0070: “The controller 223 may measure capacitance by applying the drive signal to an electrode in the driving circuit unit 221, thus determining whether the finger contacts and the location of the contact of the finger”] and touch coordinates of the active stylus pen based on the sensing signals [Park: ¶ 0065: “The controller 223 may determine the location of the pen 230 by using the strength of the channel-specific signal”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Park; Sung-Soo et al., US 20190163320 A1] in view of [Wu; Hung-Wei, US 20110042152 A1].

Regarding claim 11:
	Park discloses:
11. (Original) A touch sensing system [Park: Fig.1L pen 130 and  touch sensing device 100; Fig.2: pen 230 and touch sensing device 200] comprising: 
a touch screen panel [Park: Fig.1: touch sensing device 100; Fig.2: touch sensing device 200; ¶ 0083: “As mentioned before, the touch sensing device according to the present disclosure may be arranged together with a display and may be implemented as a touch screen”] comprising a plurality of driving electrodes [Park: Fig.2: e.g., electrodes 201-206; ¶ 0062: “The electrodes 201 through 206 and 211 through 216 may be connected to a connecting unit 220. The connecting unit 220 may include a switch for switching on/off a driving circuit unit 221 and a receiving circuit unit 222 such that any one of the driving circuit unit 221 and the receiving circuit unit 222 is connected or is not connected to the electrodes 201 through 206 and 211 through 216”; Examiner: The electrode 201-206 act as driving electrodes when connected to the driving circuit unit 221.] and a plurality of sensing electrodes [Park: Fig.2: e.g., electrodes 211-216; ¶ 0062: “The electrodes 201 through 206 and 211 through 216 may be connected to a connecting unit 220. The connecting unit 220 may include a switch for switching on/off a driving circuit unit 221 and a receiving circuit unit 222 such that any one of the driving circuit unit 221 and the receiving circuit unit 222 is connected or is not connected to the electrodes 201 through 206 and 211 through 216”; Examiner: The electrode 211-216 act as sensing electrodes when connected to the driving circuit unit 221.]; 
an active stylus pen [Park: Fig.1: pen 130; Fig.2: pen 230] providing the touch screen panel [Park: Fig.1: touch sensing device 100:  Fig.2: touch sensing device 200] with a pen driving signal set [Park: Fig.1: first electrode signal 111 and second electrode signal 112; Fig.2: first electrode signal 231 and second electrode signal 232] to sense the position of the active stylus pen [Park: ¶ 0049: “Herein, the first electrode signal 111 may be set for use in measurement of the location of the pen 130 by the touch sensing device 100”], the pressure of the active stylus pen [Park: ¶ 0049: “The second electrode signal 112 may be set for use in the measurement of the additional information from the pen 130 by the touch sensing device 100. The additional information may include various types of additional information such as the magnitude of the contact pressure between the tip and the contact surface of the pen 130”], and the tilt of the active stylus pen [Park: ¶ 0050: “The touch sensing device 100 may compare the first electrode signal 111 with the second electrode signal 112 and determine tilt information of the pen 130 by using the result of the comparison”]; and
[Park: Fig.2L controller 223] outputting a plurality of driving signals [Park: Fig.2: driving circuit 221; ¶ 0070: “The driving circuit unit 221 may generate a drive signal for sensing contact of a finger”] [Park: ¶ 0070: “The driving circuit unit 221 may generate a drive signal for sensing contact of a finger. When the finger contacts an electrode and when the finger does not contact the electrode, a capacitance may change in the electrode or between electrodes. The controller 223 may measure capacitance by applying the drive signal to an electrode in the driving circuit unit 221, thus determining whether the finger contacts and the location of the contact of the finger”] and touch coordinates of the active stylus pen based on a plurality of sensing signals received at the touch screen panel [Park: ¶ 0065: “The controller 223 may determine the location of the pen 230 by using the strength of the channel-specific signal. For example, when the first electrode signal 231 has a first frequency, the controller 223 may determine the location of the pen 230 by using the strength of a channel-specific signal at the first frequency. For example, when the first electrode signal 231 is received during the first period, the controller 223 may determine the location of the pen 230 by using the strength of a channel-specific signal during the first period”]. 
However, Park does not expressly disclose 
a touch sensing controller outputting a plurality of driving signals having different frequency components to the touch screen panel. (Emphasis added).
	Wu discloses:
a touch sensing controller outputting a plurality of driving signals having different frequency components to the touch screen panel [Wu: ¶ 0047: “The signal processing units provide various PN codes and periodic waves of different frequencies at the same time to generate multiple driving signals, so that multiple rows of the sensing array 610 are driving at the same time. The sensing signal is then modulated by corresponding PN codes and periodic waves, respectively. By doing so, touching information of multipoint can be extracted at the same time”]. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Wu in the invention of Park in order to yield the predictable result of detecting multiple touches at the same time.  

Regarding claim 12:
	Park in view of Wu discloses:
12. (Original) The touch sensing system of claim 11, wherein the pen driving signal  [Park: Fig.1: first electrode signal 111 and second electrode signal 112; Fig.2: first electrode signal 231 and second electrode signal 232] comprises a position sensing signal set to sense the position of the active stylus pen [Park: ¶ 0049: “Herein, the first electrode signal 111 may be set for use in measurement of the location of the pen 130 by the touch sensing device 100”], a pressure sensing signal set to sense the pressure of the active stylus pen [Park: ¶ 0049: “The second electrode signal 112 may be set for use in the measurement of the additional information from the pen 130 by the touch sensing device 100. The additional information may include various types of additional information such as the magnitude of the contact pressure between the tip and the contact surface of the pen 130”], and a tilt sensing signal set to sense the tilt of the active stylus pen [Park: ¶ 0050: “The touch sensing device 100 may compare the first electrode signal 111 with the second electrode signal 112 and determine tilt information of the pen 130 by using the result of the comparison”].  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Park; Sung-Soo et al., US 20190163320 A1] in view of [Wu; Hung-Wei, US 20110042152 A1] and further in view of [Bhandari; Priyanka et al., US 20170068337 A1].

Regarding claim 14:
	Park in view of Wu discloses:
14. (Original) The touch sensing system of claim 11, wherein the position sensing signal and the pressure sensing signal are provided to a tip electrode of the active stylus pen [Park: Fig.12; ¶ 0103: “As illustrated in FIG. 12, the pen, according to various embodiments, may include a first electrode 1201 and a second electrode 1202. The first electrode 1201 may be arranged in the center of the pen and may form a pen tip. The second electrode 1202 may be arranged physically apart from the first electrode 1201”; ¶ 0049: “Herein, the first electrode signal 111 may be set for use in measurement of the location of the pen 130 by the touch sensing device 100”; ¶ 0049: “The second electrode signal 112 may be set for use in the measurement of the additional information from the pen 130 by the touch sensing device 100. The additional information may include various types of additional information such as the magnitude of the contact pressure between the tip and the contact surface of the pen 130”].
	However; Park in view of Wu does not expressly disclose:
 and the tilt sensing signal is provided to a ring electrode of the active stylus pen.  
Bhandari discloses:
and the tilt sensing signal is provided to a ring electrode [Bhandari: Fig.5A: ring electrode 503] of the active stylus pen [Bhandari: ¶ 0075: “In some examples, ring electrode base 1350 can include a first connector 1331 configured to electrically couple to a tip electrode 1301 (illustrated in dashed line) as discussed above with reference to FIGS. 5A-5B. Signals from tip electrode 1301 can be routed through the ring electrode base via one or more tip electrode routing wires 1343”; ¶ 0022: “For example, the coupling between the cylindrical ring electrode and surface can be more uniform along the ring electrode, which can improve tilt accuracy and decrease tilt jitter, resulting in better stylus performance”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Bhandari in view of Park in view of Wu in order to yield the predictable result of improving tilt accuracy.   

Allowable Subject Matter
Claims 1-10 and 18-22 are allowable.
Claims 13 and 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1:
	The prior art does not teach or suggest either singularly or in combination the claimed, "a signal supply part supplying a pen driving signal to the stylus tip and providing the pen case with a palm rejection signal , wherein the pen driving signal comprises a position sensing signal set to sense the position of the active stylus pen and a pressure sensing signal set to sense the pressure of the active stylus pen", in combination with the other recited claim features.

Regarding claims 2 and 3:	Claims 2 and 3 depend on claim 1 and are found allowable for at least the same reason as discussed above.
Regarding claim 4:
The prior art does not teach or suggest either singularly or in combination the claimed, " a signal supply part supplying a pen driving signal to the stylus tip and providing the pen case with a palm rejection signal” and “a read-out circuit classifying a first signal corresponding to the pen driving signal and a second signal corresponding to the palm rejection signal provided from the sensing line, ignoring the touch caused by the second signal, and calculating touch coordinates based on the first signal, wherein the pen driving signal comprises a position sensing signal set to sense the position of the active stylus pen and a pressure sensing signal set to sense the pressure of the active stylus pen”, in combination with the other recited claim features.

Regarding claims 5-9:
	Claims 5-9 depend on claim 4 and are found allowable for at least the same reason as discussed above. 

Regarding claim 10:
	The prior art does not teach or suggest either singularly or in combination the claimed, "applying the palm rejection signal to the pen case" and “calculating the touch coordinates based on the first signal while ignoring the touch caused by the second signal, wherein the pen driving signal comprises a position sensing signal set to sense the position of the active stylus pen and a pressure sensing signal set to sense the pressure of the active stylus pen”, in combination with the other recited claim features.

Regarding claim 13:
wherein the active stylus pen further mixes a button sensing signal for sensing a button on/off state of the active stylus pen with the pen driving signal, and further provides the touch screen panel with the mixing result”, in combination with the other recited claim features.

Regarding claim 16:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the touch driving part comprises: a transmission signal generating part comprising a plurality of transmission signal generator generating driving signals having different frequency components; and a transmission mux part comprising a plurality of transmission muxes having a first transmission input terminal connected to the transmission signal generator, a second transmission input terminal connected to the touch sensing part and a transmission output terminal connected to the driving electrode, wherein the first transmission input terminal is connected to the transmission output terminal or the second transmission input terminal is connected to the transmission output terminal in response to a mux control signal provided from an external device”, in combination with the other recited claim features.

Regarding claim 17:
	Claim 17 depends on claim 16 and is found allowable for at least the same reasons as discussed above.

Regarding claim 18:
The prior art does not teach or suggest either singularly or in combination the claimed, "a frequency signal generator generating a pressure sensing signal based on the pressure sensing signal, and generating a position sensing signal set for sensing a position of the active stylus pen and a tilt sensing signal set for sensing a tilt of the active stylus pen; a mixer (2210) mixing the position sensing signal and the pressure sensing signal and providing a mixing signal to the tip electrode”, in combination with the other recited claim features.

Regarding claim 19:
	Claim 19 depends on claim 18 and is found allowable for at least the same reasons as discussed above.

Regarding claim 20:
The prior art does not teach or suggest either singularly or in combination the claimed, "a multi-frequency output part disposed in the pen body to output a finger frequency signal and a tip frequency signal; a stylus tip disposed in an end portion of the pen body to receive the tip frequency signal and to output the tip frequency signal; a first contact electrode disposed on a side surface of the pen body to receive the finger frequency signal; a second contact electrode spaced from the first contact electrode to be disposed on another side surface of the pen body and receiving a finger frequency signal from the first contact electrode via a finger; and a controller determining (i) it as an untouch state of the active stylus pen when it is determined that the finger frequency signal is not transmitted to the second contact electrode, determining (ii) it as a touch state of the active stylus pen when it is determined that the finger frequency signal is transmitted to the second contact electrode, and requesting the output of the tip frequency signal to the multi-frequency output part” in combination with the other recited claim features.

Regarding claim 21:


Regarding claim 22:
The prior art does not teach or suggest either singularly or in combination the claimed, "generating a finger frequency signal; providing the finger frequency signal to a first contact electrode disposed on a portion side of a pen body;   determining that the active stylus pen is in an untouched state when it is determined that the finger frequency signal is not transmitted to a second contact electrode spaced from the first contact electrode; generating a tip frequency signal based on a touch state of the active stylus pen when it is determined that the finger frequency signal is transmitted to the second contact electrode through the first contact electrode; and outputting the tip frequency signal to a stylus tip disposed at an end portion of the pen body” in combination with the other recited claim features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

[Kremin; Viktor et al., US 9658720 B2] discloses:
	“A system comprising a sensing device and a capacitive sense array configured to detect a presence of a passive touch object and a stylus where the capacitive sense array receives a transmit signal from the stylus via capacitive coupling. The system further comprising a processing device configured to determine the stylus location on the capacitive sense array based on the transmit signal and to synchronize the stylus to the capacitive sense array. A system further comprises a demodulation 

[Hamaguchi; Mutsumi, US 9710075 B2] discloses:
	“For detecting a signal based on driving of a pen point of a stylus pen satisfactorily, a stylus pen (15) includes a changeover switch (34) having a grip portion terminal (35) of a grip portion (28), a pen point terminal (36) of a pen point (38), and a ground terminal (37) of a ground, the changeover switch (34) switching connection of the grip portion terminal (35) to either the pen point terminal (36) or the ground terminal (37)”, as recited in the abstract.

[Bell; Thomas, US 9939930 B2] discloses:
“In one embodiment, a stylus includes a first sensor disposed proximate a first end of the stylus. The first sensor is adapted to receive a first receive signal via a first capacitive coupling with a touch sensor of a device. The first end of the stylus is at a tip-end of the stylus. The stylus also includes a second sensor disposed proximate the first end of the stylus. The second sensor is adapted to receive a second receive signal via a second capacitive coupling with the touch sensor of the device. A proximity of the first sensor to the first end of the stylus is greater than a proximity of the second sensor to the first end of the stylus. A widest portion of the first sensor has a greater width than at least a portion of the second sensor “, as recited in the abstract.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897.  The examiner can normally be reached on Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623